DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Paragraphs [0035] and [0036], the paragraphs seem to interchange reference characters for first end of the body, second end of the body, first connection, second connection, etc.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the second end of the frame member" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the clip" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10,626,662 B2 to Philips.

Regarding claim 1, Philips discloses a bead for securing a glazing unit to a frame member, comprising: a body (2) having a first end (end with 3) and a second end (top of 2), and a resiliently deformable member (13) secured to the body (secured at slot 4) and having a first finger (portion of 13 extending to the right of 20) extending from the body to a first end (14), wherein the second end of the body is configured to secure a glazing unit against an opposed seal of the frame member (top of 2 secures glazing against 15, Fig.1), wherein the body comprises a first material having a first stiffness (steel, aluminum, wood) and the resiliently deformable member comprises a second material (epdm, silicone, TPE, etc.; Column 19, lines 40-50) having a second stiffness less than the first stiffness (EPDM, silicone, TPE have less stiffness than steel, wood, aluminum), wherein the first finger is configured to deflect, so as to accommodate the second end of the frame member as the bead is pressed onto the frame member (capable of deflecting), and wherein the first end of the body and the first end of the first finger are configured to engage with respective first and second ends of the frame member so as to secure the bead to the frame member once the bead is pressed onto the frame member (both first ends of body and member engage an end of the frame; Fig.1).  
The claims are directed to the bead. Philips discloses a bead which is capable of the above connection to a frame.
Regarding claim 2, wherein the resiliently deformable member comprises a plastic material (silicone, TPE).  
Regarding claim 3, wherein the resiliently deformable member comprises one or more polymer based composite materials (EPDM, silicone, and TPE).
It should be noted that the recitation “pultruded” is considered a product-by-process limitation, therefore, determination of patentability is based on the product itself.  See MPEP 2113.  The patentability of the product does not depend on its method of production.  If the product-by-process claim is the same as or obvious from a product of the same prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed.Cir.1985).  
Regarding claim 4, wherein the resiliently deformable member is secured to the body by a mechanical connection (19 inserted into slot 4).  
Regarding claim 5, wherein the body is made from any of timber, PVC and aluminium (steel, aluminum, wood).  
Regarding claim 6, wherein the first end of the body is configured to engage with the first end of the frame member to form a first connection (3/11), and wherein the first end of the first finger (14) is configured to engage with the second end of the frame (106) member to form a second connection.  
The claims are directed to the bead. Philips discloses a bead which is capable of the above connection to a frame.
Regarding claim 7, wherein the first and second connections are mechanical snap-fit joints (4/19; 3/11).  
The claims are directed to the bead. Philips discloses a bead which is capable of the above connection to a frame.
Regarding claim 8, Philips discloses a method of assembling a bead for securing a glazing unit to a frame member, comprising the steps of: providing a resiliently deformable member (13) having a base (20) and a first finger (portion extending to the right from 20, Fig.1) extending from the base to a first end (14), the first end being configured to engage with a respective first end of a frame member (106), providing a body (2) having a first end (3) configured to engage with a respective second end of a frame member (11), a second end configured to secure a glazing unit against an opposed end of the frame member (top of 2 secures glazing against 15, Fig.1), and a slot (4) configured to receive the base (20/4), and pressing the base of the clip into the slot (19 is pressed into 4), so as to secure the base within the slot, wherein the first end of the body (3) and the first end of the first finger (14) are configured to engage with respective first and second ends of a frame member (11, 106) so as to secure the bead to the frame member.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,626,662 B2 to Philips.

Regarding claim 9, Philips discloses wherein the portion of the base is form fit with the slot but does not specifically disclose wherein the base is rolled or crimped into the slot.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used a means such as rolling or crimping the base into the slot of the bead of Philips in order to ensure the form fit connection portion was completely installed into the slot, thereby creating an airtight and watertight connection. Providing a tool to roll or crimp members together is a well-known step in the art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,528,830. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of the instant claims are included within the patented claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160. The examiner can normally be reached Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635